Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 14 recites “the liquid electrolyte” without providing antecedent basis for the term.  The Office notes that none of claims 5, 8, 9 or 10 actually require a liquid electrolyte, they simply describe a liquid electrolyte for which an uptake property must be satisfied.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korean Patent Publication No. 10-2055265 (“Korean pub ‘265”).  Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Korean pub ‘265 discloses a polymer electrolyte membrane for use in lithium ion batteries using the polymer of Formula 1, where the polymer of Formula 1 is formed by esterification grafting of polyethylene glycol according to formula 1-2 onto a poly(arylene ether sulfone) backbone of formula 1-1.  At paragraph [0058].  The esterification occurs in a solution comprising DMAP and DCC and DMF as solvent at a temperature of 70 C.  At paragraphs [0062] and [0076].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean pub ‘265.  Korean pub ‘265 is applied as described above.  Korean pub ‘265 discloses that its polymer electrolyte membrane can be formed by dissolving the polymer of formula 1 onto a surface.  At paragraph [0057].  Although Korean pub ‘265 does not expressly disclose casting the electrolyte membrane onto a lithium metal surface, lithium metal was a common negative electrode used in lithium ion batteries, and electrolyte membranes are located in contact and between the cathode and anode of a lithium ion secondary battery.  Accordingly, because Korean pub ‘265 discloses that its electrolyte membrane may be used in lithium ion secondary batteries, because it discloses that its electrolyte membrane may be formed by casting from solvent onto a substrate, and because lithium metal surfaces were commonly used anodes in lithium ion secondary batteries, the person of ordinary skill in the art at the time of invention would have considered casting the membrane onto a lithium metal electrode to be an obvious means of forming the membrane when a lithium ion secondary battery utilizing a lithium anode was desired.
Regarding the physical properties recited in claims 5-10, the Office finds that because Korean pub ‘265 discloses the same material made in the same manner as that of Applicant, it will necessarily have the same physical properties.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727